COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         In re O.O. and A.G., Relators

Appellate case number:       01-15-00430-CV

Trial court case number:     2015-02330J

Trial court:                 314th Juvenile District Court of Harris County

       On April 28, 2015, the trial court held a hearing pursuant to Texas Family Code
section 262.201 and ordered that real party in interest, the Department of Family and
Protective Services (“DFPS”), be awarded temporary managing conservatorship of the
child, A.G. At that time, A.G. was placed in a medical facility for testing to determine
the nature and extent of his developmental delays. In addition to awarding temporary
managing conservatorship of A.G. to DFPS, the trial court limited O.O. and A.G.’s (“the
parents”) visitation with and access to the child to only twice a week in the hospital. The
parents filed a petition for writ mandamus challenging the trial court’s award of
temporary managing conservatorship to DFPS, and they filed an emergency motion to
stay the trial court’s order limiting their visitation.
        On May 8, 2015, this Court granted, in part, the relators’ emergency motion and
stayed the trial court’s April 28 order to the extent that it had limited relators’ visitation
with and access to their child. See TEX. R. APP. P. 52.10(b). On May 22, 2015, DFPS
filed an emergency motion to clarify and/or reconsider the partial stay of the April 28
order, or in the alternative, to abate our stay order until after the trial court’s next status
hearing, scheduled for May 28, 2015. DFPS contends that it has complied with this
Court’s Order by providing the child with 24-hour supervision by DFPS staff to allow the
parents 24-hour access, but that this 24-hour access has hampered DFPS’ efforts in
finding temporary placement for A.G. before his discharge, which is scheduled for May
28, 2015. The parents filed a motion to strike an affidavit accompanying DFPS’ motion
to clarify and asked that we deny the motion.
       We deny the parents’ motion to strike and grant DFPS’ alternative motion to
abate this Court’s May 8, 2015 Order staying the April 28, 2015 Order. See TEX. R.
APP. P. 52.10(c).
       We further direct the trial court to receive evidence at the May 28 status hearing
and to make appropriate findings, including findings on the following issues:
       (1) new medical evidence obtained as a result of A.G.’s placement in the medical
           facility;

       (2) A.G.’s medical needs upon release from the medical facility and his parents’
           ability to comply with medical recommendations and any necessary court
           orders;

       (3) re-evaluation of its custody determinations pursuant to Family Code
           section 262.201 in light of the additional relevant information obtained
           and the change in A.G.’s placement following his release from the
           medical facility.

        Any party may move for further relief, including reinstating the stay, after the trial
court’s May 28, 2015 status hearing has concluded. See id. Further, relators are ordered
to file a certified copy of the trial court’s order and to request a reporter’s record of any
hearing, if any, within 10 days of the May 28, 2015 hearing. See id. at 52.7(b).
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually       Acting for the Court
Date: May 27, 2015